Title: To George Washington from Brigadier General Alexander McDougall, 21 May 1777
From: McDougall, Alexander
To: Washington, George



Sir
Pecks Kill [N.Y.] 21st May 1777

I have the Honor to acknowlege, the Receipt of your favor of the 16th last night.
Before the sword was drawn for the Defence of the Rights and privileges of this distressed Country, I voluntarily sacrificed my Constitution, and no small part of my fortune to promote her Interest and secure her Liberties.
The Motives which determined me to those Acts of self Denial, will induce me to contribute every thing in my power to promote the Service, in the manner you are pleas’d to suggest.
It is with Reluctance I trouble a mind too much burthened with public Business, But the Health of the Troops is a matter of the utmost moment to us, and the Country. The Expence of raising them for the Field, is too great to be defeated in the End, without essaying every means in our power to prevent it; independant of Considerations of humanity.
The Troops at this post, have had no peas & very little Vegetables, since I came to it; altho I have used my utmost Endeavours to have them procured. The reason assigned for the want of the former, is the price being too high, 12/ this Currency ⅌ Bushel. It is extravagant,

and I should be the last man in the Country, who would wish to gratify the Avarice of the Proprietors, if Considerations of Policy as well as Humanity did not render it necessary for us, to have the Article. If we have not Vegetables, or pulse, our troops after all the Pains and Expence the Country are at, in raising them, will be greatly diminished, by sickness in the middle, or latter End of the Campaign, at Periods the most critical, which may be fatal to us: and what will our money avail us, if we are enslaved? I beg your Excellency’s Attention to this Matter.
Many of the Regiments from the different States last Campaign, maneuvered differently; I find the same practice still prevails. This may be attended with fatal Consequences to the Army, at least to a Brigade. Is it not therefore necessary that one System of Discipline and maneuvering be practised in the Continental Army; and that without any Delay?
The Recruits of this Country, being unaccustomed to the Noise of firing in Battalion; and those from Europe; Strangers to the use of fire Arms; it would save Ammunition and promote the Service, to practice both with Powder in Battalion; and the latter first with firing at a mark. If this should meet your Approbation, I should be glad to be favored with it.
Every thing is quiet on the River; about 300 of the Bay and Connecticut Troops, arrived yestarday—The greatest Number of the Former, have not had the small pox. I am with great Respect your Excellency’s humble Servant

Alexr McDougall

